IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE, ex rel.                   )
KATHLEEN JENNINGS, Attorney                  )
General of the State of Delaware,            )
                                             )
        Plaintiff,                           )
                                             ) C.A. No. N21C-09-179 MMJ CCLD
        v.                                   )
                                             )
MONSANTO COMPANY; SOLUTIA,                   )
INC.; and PHARMACIA LLC,                     )
                                             )
        Defendants.                          )
                                             )
                                             )
                                             )
                                             )
                                             )


                             Submitted: June 15, 2022
                              Decided: July 11, 2022

             On Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6)
                                   GRANTED


                                    OPINION

Christian Douglas Wright, Esq., Ralph K. Durstein III, Esq., State of Delaware
Department of Justice, Wilmington, DE, Amy Williams-Derry, Esq., Daniel
Mensher, Esq., Alison S. Gaffney, Esq. (Argued), Keller Rohrback L.L.P., Seattle,
WA, Keil Mueller, Esq. (Argued), Steve Larson, Esq., Emily Johnson, Esq., Stoll
Stoll Berne Lokting & Shlachter P.C., Portland, OR, Attorneys for Plaintiff
Christian J. Singewald, Esq., Timothy S. Martin, Esq., Daryll Hawthorne-Searight,
Esq., White and Williams LLP, Wilmington, DE, Thomas M. Goutman, Esq.,
David S. Haase, Esq., Kim Kocher, Esq. (Argued), Shook, Hardy & Bacon L.L.P.,
                                         1
Philadelphia, PA, Adam E. Miller, Esq., Susan L. Werstak, Esq., Shook, Hardy &
Bacon L.L.P., St. Louis, MO, Richard L. Campbell, Esq., Shook, Hardy & Bacon
L.L.P., Boston, MA, Attorneys for Defendants


JOHNSTON, J.
                 FACTUAL AND PROCEDURAL CONTEXT

      This case is one of many lawsuits filed in numerous States, seeking damages

for the release of PCBs into the environment. Defendants are PCB manufacturers.

The State asserts claims for public nuisance, trespass, and unjust enrichment.

                                   The History of PCBs

      Monsanto designed, marketed, and sold polychlorinated biphenyls (“PCBs”)

in bulk for use by third-party manufacturers in an array of industrial and

commercial applications. Monsanto began manufacturing PCBs in 1935. From

the 1930s until about 1977, PCBs were considered valuable because of their

chemical properties. The chemical composition of PCBs makes them especially

stable, causing them to break down slowly, if at all. PCB molecules are

indiscernible in the environment without scientific testing.

      PCBs now are classified as a family of toxic chemicals that have had a

negative impact on the health of wildlife and people. PCBs are lipophilic and

chiefly insoluble in water. As a result, PCBs tend to accrue in the fatty tissue of

animals. PCBs also tend to penetrate the food chain when small organisms



                                          2
consume them. As the food chain advances, the effect of PCBs magnifies due to

the increase in fatty tissue as the size of the animal increases.

      The State alleges Monsanto was aware of the toxic effect of PCBs on

animals and humans as early as 1937. The State also asserts that during the 1950s,

Monsanto was aware that PCBs could both escape into and pollute the

environment through ordinary use, maintenance, and disposal of PCB associated

products. The State alleges that around 1968, Monsanto recognized that PCB

contamination in a waterway adjacent to its production facility could result in

future legal problems. In 1969, Monsanto formed an Ad Hoc Committee to

investigate the effects of PCBs on the environment.

      In 1971, an interdepartmental task force was formed—which included the

Environmental Protection Agency (“EPA”)—to investigate the existence of PCBs

in the environment. The task force noted that the largest amounts of PCBs enter

the environment through industrial and municipal emissions into inland and coastal

waters. The task force also reported that, as of 1972, there was no toxicological or

ecological data available to indicate the levels of the PCBs in the environment that

threatened human health. The EPA issued a follow-up report in 1976. This report

contained no data concerning PCBs in the water, sediment, soil, or air in Delaware.

      Monsanto voluntarily ended the sale of PCBs in 1970-71, except for limited

use in electrical capacitors and transformers. The Task Force for the 1972 report


                                           3
had noted that the continued use of PCBs in electrical transformers and capacitors

is necessary for fire safety reasons. Further, the report stated that PCBs offered

minimal risk of environmental contamination.

      In 1976, the EPA issued guidelines for the removal of PCB-containing

wastes in conjunction with the Toxic Substances Control Act of 1976 (“TSCA”).

The EPA specifically placed responsibility for proper disposal on the generators of

PCB-containing wastes from industrial facilities. By 1977, Monsanto already had

produced and sold over 600,000 metric tons of PCBs. The EPA issued

comprehensive regulations requiring the cleanup and removal of PCBs and

associated products. In 1979, the EPA restricted the manufacturing, processing,

use, and distribution of PCBs to explicitly exempted and authorized activities.

      During the 1980s, Congress enacted the Comprehensive Environmental

Response, Compensation, and Liability Act (“CERCLA”) to remedy hazardous

waste sites and oversee the discharge of wastes, including PCBs. Subsequently,

Delaware enacted the Delaware Hazardous Substance Cleanup Act to address sites

not governed by CERCLA.

                   The Purported Effects of PCBs in Delaware

      The State alleges that Zone 5 of the Delaware River and Zone 6 of the

Delaware Bay are impaired due to PCBs, under Section 303(d) of the Clean Water

Act in 1996. The Delaware River Basin Commission (“DRBC”) determined a total


                                          4
maximum daily load (“TMDL”) for PCBs for Zone 5 of the river in 2003, and for

Zone 6 in 2006. Also in 2006, PCBs were detected in certain fish species. As a

result, Delaware issued general fish consumption advisories in 2007.

      Further, the State contends the Saint Jones River, the Appoquinimink River,

the Brandywine River, Red Clay and White Clay Creek, and the Christina River

are impaired due to PCB contamination.

                    The Purported Source of PCBs in Delaware

      The State alleges that PCBs enter the environment by escaping their

intended uses via open applications; leaks and discharge from the failure of closed

applications; and dumping, leaking, spilling, and erroneous disposal by third

parties. The State identified the Amtrak Rail facilities as the “largest chronic

source of PCB loading to the Delaware River in the State.” The State alleges that

the “transformers on the trains contained PCBs, which were released into the soil

during maintenance, repair, and overhaul at [rail] facilities.” The State asserts it

has been working in conjunction with Amtrak to clean up and remediate the

railyard.

      The State contends that after introduction into the environment, PCBs are

moved via air, water, soil, and sediment. PCBs purportedly travel substantial

distances to remote areas far from their release origin.




                                           5
                                   Procedural History

       The State filed its Complaint on September 22, 2021. The State asserts

claims for: (1) public nuisance; (2) trespass; and (3) unjust enrichment. The State

additionally seeks punitive damages in conjunction with its public nuisance and

trespass claims. Defendants have filed a Motion to Dismiss.

                              STANDARD OF REVIEW

       In a Rule 12(b)(6) Motion to Dismiss, the Court must determine whether the

claimant “may recover under any reasonably conceivable set of circumstances

susceptible of proof.”1 The Court must accept as true all well-pleaded allegations.2

Every reasonable factual inference will be drawn in the non-moving party’s favor.3

If the claimant may recover under that standard of review, the Court may deny the

Motion to Dismiss.4

                                        ANALYSIS

                                     Public Nuisance

       Defendants rely on State ex rel. Jennings v. Purdue Pharma L.P.,5 arguing

that products-based claims for public nuisance are not cognizable under Delaware

law. In Purdue, the State alleged that Purdue violated both statutory and common



1
  Spence v. Funk, 396 A.2d 967, 968 (Del.).
2
  Id.
3
  Wilmington Sav. Fund. Soc’y, F.S.B. v. Anderson, 2009 WL 597268, at *2 (Del. Super.).
4
  Spence, 396 A.2d at 968.
5
  2019 WL 446382 (Del. Super.).
                                              6
law duties, resulting in injury to the State. Purdue defendants argued that the State

had not identified a public right with which Purdue defendants had interfered.

This Court held that “a defendant is not liable for public nuisance unless it

exercises control over the instrumentality that caused the nuisance at the time of

the nuisance.”6 This Court also concluded that Delaware does not recognize public

nuisance claims for products.

      In Sills v. Smith & Wesson Corporation,7 this Court also limited actions for

public nuisance by excluding products-based public nuisance claims. The City of

Wilmington brought an action against handgun manufacturers and trade

associations. The City sought to recover money damages resulting from the

manufacturing, marketing, and promotion of handguns. Sills defendants argued

that Sills plaintiffs had no cognizable claim for public nuisance because public

nuisance actions do not extend to the manufacture and sale of a product.8 The City

of Wilmington relied on cases alleging public nuisance based on the abatement of

toxic waste.9 The City of Wilmington contended that “governmental entities may

recover direct costs associated with protecting their citizens in the ‘abatement of a

public nuisance.’”10 This Court declined to expand the scope of the public



6
  Id. at *13.
7
  2000 WL 33113806 (Del. Super.).
8
  Id. at *2.
9
  Id. at *13 n.9.
10
   Id. at *2.
                                          7
nuisance actions, beyond situations involving land use, to include product-based

claims. The Sills Court found that allegations of “unreasonable interference with

the exercise of the common rights of the health, safety and welfare of the citizens

of Wilmington” were subsumed within the negligence claim.11

         In City of Bloomington, Indiana v. Westinghouse Electric Corporation,12 the

United States Court of Appeals for the Seventh Circuit declined to hold Monsanto

liable on a nuisance theory. The City of Bloomington sued based on

Westinghouse’s use of PCBs in its Bloomington plant. Waste from Westinghouse

containing PCBs was hauled to various landfills in the City of Bloomington,

resulting in PCBs found in both landfills and sewage. There was no evidence that

Monsanto participated in carrying on the nuisance. Monsanto was not held liable.

         Defendants have cited case law from other jurisdictions prohibiting nuisance

causes of action for product-related claims.

         In Tioga Public School District # 15 of Williams County, State of North

Dakota v. United States Gypsum Company,13 the United States Court of Appeals

for the Eight Circuit declined to extend a nuisance theory to an asbestos-related

claim.

         Under Tioga's theory, any injury suffered in North Dakota would give
         rise to a cause of action under section 43–02–01 regardless of the

11
   Id. at *7.
12
   891 F.2d 611 (7th Cir. 1989).
13
   984 F.2d 915 (8th Cir. 1993).
                                           8
       defendant's degree of culpability or of the availability of other
       traditional tort law theories of recovery. Nuisance thus would become
       a monster that would devour in one gulp the entire law of tort….14

       In State v. Lead Industries, Association, Incorporated, the Supreme Court of

Rhode Island held that “the proper means of commencing a lawsuit against a

manufacturer of lead pigments for the sale of an unsafe product is a products

liability action. The law of public nuisance never before has been applied to

products, however harmful.”15

       In State ex rel. Hunter v. Johnson & Johnson,16 the Supreme Court of

Oklahoma cited Bloomington. The Hunter Court reasoned that Johnson and

Johnson, as a manufacturer, “did not control the instrumentality alleged to

constitute the nuisance at the time it occurred.”17 “A product manufacturer's

responsibility is to put a lawful, non-defective product into the market. There is no

common law tort duty to monitor how a consumer uses or misuses a product after

it is sold.”18




14
   Id. at 920.
15
   951 A.2d 428, 456 (R.I. 2008); See also People ex rel. Spitzer v. Sturm, Ruger & Co., Inc., 761
N.Y.S.2d 192, 196 (N.Y. App. Div. 2003) (“…giving a green light to a common-law public
nuisance cause of action today will, in our judgment, likely open the courthouse doors to a flood
of limitless, similar theories of public nuisance, not only against these defendants, but also
against a wide and varied array of other commercial and manufacturing enterprises and
activities.”).
16
   499 P.3d 719 (Okla. 2021).
17
   Id. at 728.
18
   Id.
                                                9
       The State cites cases involving public nuisance claims based on theories of

traditional environmental contamination.

       The State relies on Artesian Water Company v. Government of New Castle

County.19 In Artesian Water, the Court of Chancery denied summary judgement

on a public nuisance claim, stating: “The right to reasonable groundwater use is a

right which all landowners possess and in this sense it may be termed a common or

public right.”20

       Additionally, the State relies on Crystal Alexander v. Evraz Claymont Steel

Holdings Inc.,21 which involved air pollution. The Court of Chancery held: “It is

no stretch to conclude that Defendant's alleged interference with air quality

constitutes interference with a public right and therefore constitutes a public

nuisance.”22 “There is no question that foul odors, dust, noise, and bright lights—

if sufficiently extreme—may constitute a nuisance.”23 Alexander also addresses

toxic emissions affecting adjacent property.24

       All Delaware cases cited by the State involve pollution from an adjacent

property. Therefore, the Court finds these cases distinguishable. Purdue, Sills, and




19
   1983 WL 17986 (Del. Ch.).
20
   Id. at *22.
21
   2013 WL 8169799 (Del. Super.).
22
   Id. at *2.
23
   Id. (quoting Schneider National Carriers, Inc. v. Bates, 147 S.W.2d 264, 269 (Tex.)).
24
   Id. at *1.
                                               10
the great weight of authority in other jurisdictions25 support the conclusion that

product claims are not encompassed within the public nuisance doctrine. The

Court finds that the State has failed to state a claim for public nuisance. The

Motion to Dismiss the claim for public nuisance is granted pursuant to Rule

12(b)(6).

                                           Trespass

                                           Elements

       Intentional Trespass involves three elements: “(1) the plaintiff must have

lawful possession of the land; (2) the defendant must have entered onto the

plaintiff’s land without consent or privilege; and (3) the plaintiff must show

damages.”26 The element of intent does not look to the state of the mind of the

actor. Intent is sufficient if entry was without justifiable case or purpose, even if

accidental or by mistake.27 Generally, the word “intrusion” is used in relation to

trespass “to denote the fact that the possessor’s interest in the exclusive possession

of his land has been invaded by the presence of a person or thing upon it without

the possessor’s consent.”28



25
   But see Maryland v. Monsanto Co., No. 24C21005251, Transcript of Oral Argument at 52-56
(Cir. Ct. for Baltimore City, MD, May 2, 2022) (denying motion to dismiss public nuisance
claim based on PCB contamination, referring to (but not citing) “courts around this country” that
have allowed such actions).
26
   Williams v. Manning, 2009 WL 960670, at *8 (Del. Super.).
27
   Id.
28
   Restatement (Second) of Torts § 158, at cmt. c.
                                               11
                                              Standing

        Defendants argue that the State has no standing to assert trespass.

Defendants rely on Robinson v. Oakwood Village, LLC,29 for the proposition that a

claimant must show lawful possession of the land to establish standing. In

Robinson, the Court of Chancery held:

        The tort of “[t]respass is a strict liability offense, the elements of
        which are entry onto real property without the permission of the
        owner.” Further, as this Court has explained, “[a]ny entry on land in
        the peaceable possession of another is deemed a trespass whether the
        defendant acted intentionally or not.” Prior cases in this Court
        involving the flow of water have found that “the instrumentality
        which constitutes the means for the trespass may take any intrusive
        form, including water from an improperly constructed [artificial
        structure].” That is, a “trespass then may be said to consist of the
        intrusion of water from a condition created by the [defendant] which
        interferes with plaintiffs' use of their property.”30

The Court of Chancery rejected widespread trespass liability as it related to the

Robinson defendants. The defendants participated in the creation of an improper

stormwater system design, but exercised no ownership or control over the

property.31




29
   2017 WL 1548549 (Del. Ch.).
30
   Id. at *15 (internal citations omitted).
31
   Id. at 817.
                                                 12
       Defendants further rely on Pilots' Association for Bay & River Delaware v.

Lynch.32 In Pilots, this Court found that “[o]nly a person in possession of the

property may allege a trespass action.”33

       Defendants allege the State attempts to invoke parens patriae, in lieu of

exclusive possession, in order to sue for damages in trespass to public natural

resources. Defendants contend that “parens patriae is a ‘doctrine by which a

government has standing to prosecute a lawsuit on behalf of a citizen.’”34 Thus, “a

government seeking parens patriae standing must still assert all the elements of a

prima facie tort case in the same manner as the citizens on whose behalf they are

acting.”35

       The State contends that the Court need not evaluate parens patriae because

the State’s trespass claim is limited to lands and water in which the State has a

proprietary interest. The State argues that it is merely exercising ownership rights

as proprietor of lands and waters.

       Defendants cite authority from several jurisdictions to argue that the State

lacks the exclusive possession required for the tort of trespass.

       Land in the public trust is held by the State on behalf of a second
       party, the people. Such land cannot be in “exclusive possession” of
32
   1992 WL 390697 (Del. Super.).
33
   Id. at *3.
34
   Republic of Panama v. Am. Tobacco Co., 2006 WL 1933740, at *8 (Del. Super.), aff'd sub
nom. State of Sao Paulo of Federative Republic of Brazil v. Am. Tobacco Co., 919 A.2d 1116
(Del. 2007).
35
   Id. at *8.
                                             13
       the State as the interest created by the doctrine is intended to ensure
       that others have use of the same land. It does not grant to the State the
       exclusive possession of property.36

       Defendants further argue that the State does not allege any intentional act

upon a particular piece of land. Defendants assert that the State does not allege

any specific source of the PCBs in Delaware apart from sites owned or operated by

actors over which Defendants had no control.

       The State contends Defendants were “substantially certain” that trespass

would occur. The State relies on Parks Hiway Enterprises, LLC v. CEM Leasing,

Incorporated.37 The Alaska Supreme Court found that “actors therefore assume

liability only when they ‘set[ ] in motion a force which, in the usual course of

events, will damage property of another.’”38 Thus, the State argues that

Defendants assumed liability by setting the effects of PCB in motion—by

producing and selling PCBs that inevitably would be released into the

environment, where they would persist, bioaccumulate, and leave a lasting toxic

legacy.

       However, the Parks Hiway Court also held that “a trespass action will exist

if there is a direct causal relation between the conduct of the actor and the intrusion




36
   New Jersey Dep't of Envtl. Prot. v. Hess Corp., 2020 WL 1683180, at *6 (N.J. Super. Ct. App.
Div. )(internal citation omitted).
37
   995 P.2d 657 (Alaska 2000).
38
   Id. at 665 (emphasis in the original).
                                              14
of foreign matter upon the possessor's land.”39 The Parks Hiway court rejected the

trespass argument reasoning: “As a supplier of gasoline to Gold Hill, Petroleum

Sales merely performed a delivery function which, ‘in the usual course of events,’

would not contaminate neighboring property. The direct causal connection

required to establish trespass is thus absent from the present case.”40 The “general

consensus thus suggests that ownership or control of the intruding instrumentality

is dispositive of an actor's trespass liability.”41

       It is undisputed that the State has regulatory control over State land and

resources. However, there is no support for the proposition that the State has

exclusive possession of water. Lack of exclusive possession negates the State’s

standing to seek damages on a trespass theory.

       There is no allegation of control by Defendants of the instrumentality at the

time at which the pollution occurred. Therefore, the Court finds that there can be

no trespass action for contamination. Generally there must be some exercise of

ownership or control over the intruding instrumentality—in this case PCBs.

       The Court finds that the State has failed to state a claim for trespass under

Rule 12(b)(6). The State lacks standing to bring this cause of action. The State

has not alleged that Defendants had control of the PCBs at the time of the trespass.


39
   Id. at 664–65 (emphasis in the original).
40
   Id. at 665.
41
   Id. at 664.
                                               15
Regulatory control does not constitute the exclusive possession or control of the

property—a river in this case—necessary to demonstrate the first element of

trespass.

       The Court notes that this ruling does not leave the State without any remedy

to address environmental change caused by PCBs to Delaware’s waterways. Both

the State and federal governments have broad regulatory powers. Criminal statues

may apply under certain circumstances. Further, it is possible that the State may

be able to bring viable claims against other defendants, for example, the entities

that engaged in releasing the PCBs into the environment.

                                   Unjust Enrichment

       “Unjust enrichment is defined as ‘the unjust retention of a benefit to the loss

of another, or the retention of money or property of another against the

fundamental principles of justice or equity and good conscience.’”42 In Delaware,

the plaintiff must prove: (1) an enrichment; (2) an impoverishment; (3) a relation

between the enrichment and impoverishment; (4) the absence of justification; and

(5) the absence of a remedy provided by law.43




42
   Fleer Corp. v. Topps Chewing Gum, Inc., 539 A.2d 1060, 1062 (Del.)(quoting 66
Am.Jur.2d, Restitution and Implied Contracts § 3, p. 945 (1973)).
43
   Nemec v. Shrader, 991 A.2d 1120, 1130 (Del.).
                                             16
       The State relies on Crosse v. BCBSD, Incorporated,44 in which the Delaware

Supreme Court established that unjust enrichment is an off-the-contract theory of

recovery that accompanies breach of contract allegations. The Court reasoned:

       These off-the-contract theories of recovery are legal, not equitable
       claims. The Superior Court typically has jurisdiction to award this form
       of relief when it cannot hold the parties to a formal agreement but
       determines that the aggrieved party is entitled to relief for a benefit
       conferred on the other party.45
In Crosse v. BCBSD, the Supreme Court did not specifically find that unjust

enrichment can survive as a stand-alone claim in Superior Court. Rather, the Court

held that unjust enrichment can be a measure of damages, or form of relief, in a

contract claim in the court of law.46

       Superior Court lacks jurisdiction. “Unjust enrichment is not a stand-

alone claim in Superior Court.”47 In Delaware, unjust enrichment is an equitable

cause of action. “The claim must be brought in the Court of Chancery.”48

However, unjust enrichment may be asserted as a possible measure of damages.49

“As a practical matter, unjust enrichment may be considered as part of damages if

liability is found, but it does not survive as a standalone claim.”50 Thus, the claim


44
   836 A.2d 492 (Del.).
45
   Id. at 496–97.
46
   Id.
47
   State ex rel. Jennings v. Purdue Pharma L.P., 2019 WL 446382, at *14 (Del. Super.).
48
   Id.
49
   Id.
50
   Incyte Corp. v. Flexus Biosciences, Inc., 2017 WL 7803923, at *3 (Del. Super.).


                                              17
for unjust enrichment only may remain in the complaint as a potential measure of

damages.

       The Court finds that there are no allegations within the Complaint that

Defendants were “enriched.” There are only allegations that Defendants retained

economic benefits—such as a reduction in costs that Defendants would have

incurred or will incur in the future. Specifically, the State alleges it relieved

Defendants of paying for clean-up by expending taxpayer money to address the

PCB contamination. There is no Delaware authority supporting the proposition

that relief from future obligations amounts to a claim for unjust enrichment.

       The Court finds that even if Defendants had been enriched, the unjust

enrichment claim must be dismissed for lack of jurisdiction.

                                       CONCLUSION51

       Consistent with Purdue, Sills, and the great weight of authority in other

jurisdictions, the Court finds that the State has failed to state a claim for public

nuisance. THEREFORE, Defendants’ Motion to Dismiss the public nuisance

claim is hereby GRANTED.

       The Court finds that the State has failed to state a claim for trespass under

Rule 12(b)(6). The State lacks standing. The State did not have exclusive


51
   The Court finds it curious that Defendants chose not to raise a statute of limitations defense in
this instant motion, which would have been the most efficient way to proceed. The Court notes
that sequential case-dispositive motions are disfavored.
                                                 18
possession or control of the property. The State has not alleged control by

Defendants of the PCBs at the time the pollution occurred. Regulatory control

does not constitute the exclusive possession or control of the property necessary to

demonstrate the first element of trespass. THEREFORE, Defendants’ Motion to

Dismiss the trespass claim is hereby GRANTED.

      There is no Delaware authority supporting the proposition that relief from

any future contingent obligation to pay for remediation is sufficient to support a

claim for unjust enrichment. Unjust enrichment is an equitable claim. The Court

finds that even if the Defendants had been enriched, unjust enrichment only can

remain in the Complaint as a possible measure of damages. THEREFORE,

Defendants’ Motion to Dismiss the stand-alone claim of unjust enrichment is

hereby GRANTED.


      IT IS SO ORDERED.


                                              /s/ Mary M. Johnston
                                              The Honorable Mary M. Johnston




                                         19